       Case 4:82-cv-00866-DPM Document 5732 Filed 07/23/21 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

LITTLE ROCK SCHOOL DISTRICT                                                   PLAINTIFF

V.                                NO. 4:82-cv-866-DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT NO. 1, ET AL.                                                    DEFENDANTS

EMILY McCLENDON, ET AL.                                                  INTERVENORS


                JOINT MOTION FOR EXTENSION OF DEADLINE

       Pulaski County Special School District and Intervenors, for their Joint Motion for

Extension of Deadline, submit the following.

       1.     The Court established a deadline for exchanging information about

Intervenors’ attorney’s fees, and a deadline for filing a motion for same. Doc. 5730, p. 68.

       2.     Intervenors met their court ordered deadline for providing information.

       3.     Counsel met in person to discuss same. Intervenors extended an offer to settle

their claim for fees and costs.

       4.     If Intervenors’ offer is accepted, this would make the upcoming motion of

Intervenors unopposed.

       5.     As the Court is aware, for PCSSD, it has been approximately five years since

Intervenors received a fee award. Given the amount of money at issue, Intervenors’ offer

needs to be presented to the PCSSD Board so that it can vote on same.

       6.     The next Board meeting is 10 August 2021.




                                             1
       Case 4:82-cv-00866-DPM Document 5732 Filed 07/23/21 Page 2 of 3




       7.     As the deadline currently stands, the Court has ordered that Intervenors’

Motion for fees (either unopposed or opposed) is due by 30 July 2021.

       8.     In light of the foregoing, PCSSD and Intervenors now jointly move the Court

to extend Intervenors’ Motion for fees (either unopposed or opposed) to 18 August 2021.

       9.     This proposed deadline would allow the PCSSD Board to consider

Intervenors’ offer, vote on same, communicate its decision to Intervenors, and allow

Intervenors approximately one week to prepare their motion.

       10.    In filing this Motion, PCSSD’s counsel makes no representation about

whether the PCSSD board will ultimately accept or reject the offer, as this motion is strictly

procedural.

       11.    The above represents good cause to extend the deadline.

       WHEREFORE, the Pulaski County Special School District and Intervenors jointly

move the Court to extend Intervenors’ deadline to file a Motion for Fees (either unopposed

or opposed) to 18 August 2021.

                                           Devin R. Bates (2016184)
                                           M. Samuel Jones III (76060)
                                           Amanda G. Orcutt (2019102)
                                           MITCHELL, WILLIAMS, SELIG,
                                             GATES & WOODYARD, P.L.L.C.
                                           425 West Capitol Avenue, Suite 1800
                                           Little Rock, Arkansas 72201
                                           Telephone: (501) 688-8800
                                           Facsimile: (501) 688-8807
                                           dbates@mwlaw.com
                                           sjones@mwlaw.com
                                           aorcutt@mwlaw.com




                                              2
Case 4:82-cv-00866-DPM Document 5732 Filed 07/23/21 Page 3 of 3




                            and

                            Jay Bequette
                            Cody Kees
                            Bequette Billingsley & Kees, P.A.
                            425 West Capitol Ave., Suite 3200
                            Little Rock, Arkansas 72201
                            Telephone: (501) 374-1107
                            Facsimile: (501) 374-5092
                            Mobile: (501 590-4500
                            jbequette@bbpalaw.com
                            ckees@bbpalaw.com

                            Attorneys for Pulaski County Special
                            School District




                               3
